The opinion of the Court was delivered by
Bermudez, C. J.
We are asked by the plaintiff to reverse the judgment, which he states was rendered against him by the lower court, and to render judgment in his favor according to the prayer of his petition..
On the other hand, the defendants ask the affirmance of the judgment complained of by the plaintiff.
We have diligently searched the transcript to find what the judgment is, which we are asked either to reverse or to affirm, and which we might have amended, but have been unable to discover any trace of it.
This Court has, in many instances, dismissed appeals ex officio, when, a final judgment found in the transcript did not appear to have been signed by the judge a quo, treating it as inchoate. 17 An. 97; 7 L. 513; *14020 An. 394, 500, 511, 583; 21 An. 261; 28 An. 26; 23 An. 219; 22 An. 410; 25 An. 7; 23 An. 400, 262; 4 R. 47; 7 R. 451; 9 An. 42; 27 An. 665.
What different course can be pursued in a case in which no judgment •at all is to be found in the transcript?
How can we be asked to review that which it is impossible for- us to view ?
We cannot reverse, affirm, or amend a judgment blindly and unintelligently.
We are, therefore, constrained to apply the maxim: De non appa:rentibus et non existentibus eadem est lex.
It is, therefore, ordered that the appeal in this case be • dismissed with costs.